Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment  

Applicant's amendments and accompanying remarks filed on June 02, 2022 have been entered and considered. Claims 1 – 15 are pending in this application. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has modified the 103 rejections over Van der Werff as detailed in Office action dated February 02, 2022. The invention as currently claimed is not found to be patentable for reasons herein below.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Van der Werff et al. US 2008/01445301 A (Van der Werff) in view of Kawamoto et al. US 2019/0144616 A1 (Kawamoto). 

Considering claims 1 – 3 and 10, Van der Werff teaches  (see example 1) a method for preparing a filled multifilament yarn, and the yarn thereof, comprising the steps of:
providing a UHMWPE having an intrinsic viscosity of 19.8 dL/g,
providing a filler with a diameter of at most 20 µm (carbon nanotubes having a diameter of at most 50 nm and a length in the range 0.1-5 µm, see page 5, lines 1-2),
preparing a solution of the UHMWPE in decalin, the solution comprising said filler in an amount such that the ratio x of the mass of filler to the combined masses of UHMWPE and filler is 0.067 (calculated from 1g of CNT and 15g of UHMWPE),
spinning the solution obtained in step c) through a spinneret to form a solvent containing filled yarn (from example 1 it is not clear whether the yarn is a multifilament yarn, but from page 6, lines 29-30, it is clear that a corresponding multifilament yarn is also disclosed,
removing the solvent from the filled yarn of step d) and drawing the filled yarn at a total draw ratio of 15 or 20, to obtain the yarn.
The ratio 333*x can be calculated as 22.3 (333*0.067), and therefore IV=19.8<22.3. Thus, Van der Werff discloses all the features of independent claims 1 and 10. 
Moreover, Van der Werff does not recognize the use of filler comprising carbon fibers having a diameter of at least 1 micron and at most 20 microns, and an average length of 50 microns. However, Kawamoto teaches thermoplastic compositions having as filler a combination of carbon nanotubes having an average diameter of 9 to 30 nm, and carbon fibers having an average diameter of 5 to 15 microns, and a length of 30 microns to 24 mm. Further, Kawamoto teaches at [0033] that said combined use of nanotubes and carbon fibers provide the resin compositions and their articles with a reinforcing effect, which is efficiently obtained by the carbon fibers and the carbon nanotubes. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to add carbon fibers as the filler component in Van der Weff’s UHMWPE when it is desired to provide the yarns with an efficient and improved strength.    
	Moreover, although Van der Werff does not explicitly teach the claimed IV of the obtained UHMWPE filaments, it is reasonable to expect that said IV is inherent to Van der Werff’s filaments. Support for said expectation is found in the specification of the instant application at [page 3, lines 28 – 33]; wherein it is taught that the final IV will be lower than the initial IV due to thermal, mechanical and chemical degradation. Therefore, one of skill in the art will reasonably expect the IV will be lower than 15, i.e. lower than the product 225*0.067. The burden is upon Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. 

As to the new limitation in claims 1 and 10, requiring that the average length of the filler is of at least 50 microns, Van der Werff teaches at [0017] that carbon nanotubes, which are used as a reinforcing fiber for polymeric fibers, because they have a very high aspect ratio (length-to-diameter ratio), but are still short enough to show enough flowability when incorporated into a polymer matrix, are also simply referred to as nanotubes, are carbon-based molecules having a structure related to that of so-called Buckminsterfullerene (C60) and other fullerenes. Nanotubes have a cylindrical structure and may grow into nearly endless tubes of from 50 nm up to 10 mm in length. The nanotube diameter may be from about 0.5-100 nm. Further, at [0021] Van der Werff teaches that preferred embodiments the CNTs have a diameter of at most 40, 30, 25 or even at most 20 nm, and a length of about 0.5-2 micron; as measured on the dispersion in alcohol or on the composite fiber by (electron) microscopy. A lower diameter and higher aspect ratio result in more efficient improvement in tensile properties of the fiber. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select higher aspect ratio (and therefore, higher lengths, including lengths of higher than 50 microns) for Van der Werff’s CNT when it is desired to improve the tensile properties of the fiber. 

Considering claims 4 – 9 and 11 – 15, Van der Werff does not specifically recognize the claimed coefficient of variation. However, this property is expected to be inherent to Van der Werff’s yarn. Support for said presumption is found in the use of like materials (i.e. same polymer UHMWPE, having overlapping values of IV, filler having diameter within the claimed range, and using the same process to produce the multifilament yarn. The burden is upon Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594.  
Considering claim 6, the additional feature is disclosed in Van der Werff (x=0.067).

Considering claim 7, the additional feature is considered to be inherently disclosed by Van der Werff for the same reasons presented above in the rejection of claims 4.  

Considering claims 8 and 9, the additional features are also considered to be inherently  disclosed by Van der Werff, for the same reasons presented in t rejection of claims 4 – 5. 

Considering claims 11 – 13, the additional features are disclosed by Van der Werff, the additional feature of claim 11 is disclosed in D1 (IV=19.8 dl/g); the additional feature of claim 12 is disclosed in D1 (x=0.067); the additional feature of claim 13 is disclosed in D1 (300*0.067=20.1; IV=19.8<20.1 ).

Considering claims 14 and 15, Van der Werff discloses ropes, cords, fishing nets, sports equipment, medical applications, cut-resistant articles, and ballistic-resistant composites comprising the UHMWPE yarns.

Response to Arguments

Applicant's amendments and accompanying remarks filed on June 02, 2022 have been entered and considered. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has modified the 103 rejections over Van der Werff as detailed in Office action dated February 02, 2022. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant's arguments filed on June 02, 2022 have been fully considered but they are moot in view of the new grounds of rejection presented above. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786




/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786